Citation Nr: 1102521	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-07 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for residuals of falls to include pinched nerves 
of the neck, collapsed vertebrae of the neck, rotator cuff 
condition and arthritis of the left shoulder, and a broken rib on 
the left side.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO).  


FINDING OF FACT

The evidence does not reflect that the Veteran's residuals of 
falls, to include pinched nerves of the neck, collapsed vertebrae 
of the neck, rotator cuff condition and arthritis of the left 
shoulder, and a broken rib on the left side, are a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
health care providers who provided treatment, nor does the 
evidence show that there is any additional disability 
constituting an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151, for 
residuals of falls to include pinched nerves of the neck, 
collapsed vertebrae of the neck, rotator cuff condition and 
arthritis of the left shoulder, and a broken rib on the left 
side, due to VA medical treatment have not been met.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  A November 2007 letter satisfied the duty 
to notify provisions, to include notifying the Veteran of 
regulations pertinent to the establishment of an effective date 
and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment 
records have been obtained; he did not identify any private 
treatment records pertinent to his appeal.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The Veteran has not indicated, and the record 
does not contain evidence, that he is in receipt of disability 
benefits from the Social Security Administration.  38 C.F.R. 
§ 3.159 (c) (2).  A VA opinion was obtained in April 2008; the 
Veteran has not argued, and the record does not reflect, that 
this examination was inadequate for rating purposes; the opinion 
clearly considered the history of the Veteran's hypertension 
medication dosages, as well as his other disabilities and risk 
factors.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

When a veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death as the result of VA 
training, hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation shall be 
awarded in the same manner as if such disability or death were 
service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2010).

In determining whether a veteran has an additional disability, VA 
compares the claimant's condition immediately before the 
beginning of the hospital care or medical or surgical treatment 
upon which the claim is based to his or her condition after such 
care or treatment.  38 C.F.R. § 3.361(b) (2010).  To establish 
causation, the evidence must show that the hospital care or 
medical or surgical treatment resulted in the claimant's 
additional disability.  Merely showing that a veteran received 
care or treatment and that he or she has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c) (1) (2010).  
Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 3.361(c) 
(2) (2010).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused additional disability or death; and (i) 
VA failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
claimant's informed consent.  Determinations of whether there was 
informed consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d) (1) (2010).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2) 
(2010).

The Veteran asserts that compensation is warranted for a number 
of disabilities under the provisions of 38 U.S.C.A. § 1151, due 
to the actions of VA medical personnel beginning in February 
2006.  Specifically, the Veteran asserts that VA medical 
professionals prescribed a dosage of hypertension medication, 
specifically Felodipine and Metoprolol, which was significantly 
greater than what he needed, resulting in hypotensive episodes 
which caused him to fall, resulting in injuries to several 
different parts of his body.  

An August 2006 VA outpatient treatment record reflects the 
Veteran's report of the fall occurring a few days prior at his 
house, which is the subject of this appeal.  In an afternoon 
phone call to a VA facility, he reported that at approximately 
2:30 in the afternoon, he walked out of his house and down his 
front stairs.  After successfully descending 7 steps, he made it 
to the last step and blacked out.  He reported that his chin and 
chest hit the concrete, and his head hit the grass.  He denied 
presyncope.  He reported that he had consumed 2 drinks (1 shot 
per drink) prior to the fall, but had not experienced any 
presyncope or other warning signs such as shaky legs.  In the few 
days since the fall, he reported 3 spells where his legs had 
wobbled, and a daily alcohol intake of 3-15 beers per day.

While some of the evidence of record documents episodes of 
dizziness and syncope during periods of time in which his 
hypertension medication was adjusted, the record as a whole does 
not reflect that the Veteran's pinched nerves of the neck, 
collapsed vertebrae of the neck, rotator cuff condition and 
arthritis of the left shoulder, and a broken rib of the left side 
occurred as a result of a series of falls were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
health care providers who provided treatment or were caused by an 
event that was not reasonably foreseeable.

The evidence of record reflects that cervical spine and left 
shoulder conditions existed prior to the prescription of certain 
hypertension medications in 2006.  Specifically, a September 2003 
VA outpatient treatment record indicated the Veteran's complaint 
of a week's history of bilateral shoulder pain, greater in the 
left shoulder with numbness in that arm, with no known trauma; 
the impression was osteoarthritis of the bilateral shoulders.  
Additionally, a December 2003 VA outpatient treatment record 
diagnosed low back pain and neck pain that was likely to be 
degenerative or musculoskeletal in nature; a cervical spine 
magnetic resonant imaging test (MRI) showed multilevel 
degenerative changes from C4-C7.  

In April 2008, a VA examiner opined that the varying degrees of 
dosage adjustment of the Veteran's hypertension medications would 
be considered a standard practice to optimize blood pressure 
control, and that there was no clearly defined underlying cause 
for syncopal episodes revealed by the cardiac and neurological 
evaluations of record.  He also stated that the prescribed 
medical management, including felodipine and metoprolol, was 
appropriate for the Veteran's hypertension, and that while any 
dose of hypertensive medication might cause dizziness (or, less 
likely, syncope), the time course of complaints and the 
conditions of his cervical spine and left shoulder disabilities 
are more consistent with age related changes of the skeleton 
(degenerative joint disease), and the left-sided chest pain could 
not reasonably be related to the old right-sided rib fracture as 
shown on x-ray.

Similarly, a May 2010 letter from the Veteran's treating VA 
physician also noted her opinion that the adjustments of 
hypertension medication documented in the record were 
appropriate.  She stated her belief that multiple factors could 
have contributed to the fall, including use of muscle relaxers 
and blood pressure medications as well as added alcohol, 
particularly increased sensitivity to Metoprolol, as well as the 
Veteran's history of lower back surgeries with lower leg pain and 
radiculopathy.  Finally, she indicated that the Veteran's severe 
cervical stenosis, diagnosed in January 2008, was "due to 
CONGENITAL narrow canal with multiple prominent disk bulging," 
(emphasis in original) and that his severe left shoulder pain was 
due to myelopathy from cervical disc compression (shoulder 
impingement syndrome).  She concluded that she would consider the 
Veteran's history of multiple falls as having possibly played a 
remote indirect role in exacerbating the Veteran's preexisting 
neck and shoulder pathology.

Neither of these opinions indicates that the prescription of the 
hypertension medication, or the adjustments made to the 
prescribed dosages of that medication, constituted carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA health care providers.  The 
evidence of record also confirms the bases cited in the opinions.  
Indeed, the Veteran reported episodes of dizziness and near-
syncope beginning in May 2003.  However; each time he reported 
such symptoms, which occurred more than a dozen times between 
2003 and 2010, the dosages of his medication were reviewed and 
adjusted if necessary by the treating VA clinician.  
Additionally, orthostatic blood pressure checks were begun in 
August 2006.  Importantly, the Veteran reported on a series of 
occasions, to include in May 2005, August 2006, and October 2007, 
that he was self-adjusting his hypertension medication according 
to his home blood pressure readings.  The record reflects that on 
the occasions where he reported such self-adjustments, VA 
personnel indicated the danger in doing so, and recorded his 
self-adjustments for the record as to keep careful track of his 
current dosage amount.

There are also other potential factors noted by physicians which 
could have resulted in the Veteran's fall, none of which indicate 
fault on the part of VA clinicians or facilities.  The May 2010 
treating VA physician's letter noted that the Veteran's "added 
alcohol" could have been a factor in his fall; indeed, the 
Veteran admitted in an August 2006 VA outpatient treatment record 
that he had consumed 2 alcoholic beverages before the fall that 
had occurred at approximately 2:30 that afternoon.  Review of the 
record also reveals a long and detailed history of the Veteran's 
alcohol abuse, beginning with February 2000 VA outpatient 
treatment records, which document his repeated refusal of 
treatment for alcohol abuse, and his intake of 3-15 drinks per 
day, and up to 40 drinks per week.  Additionally, the May 2010 
letter from the Veteran's treating physician also noted that the 
Veteran's nonservice-connected history of lower back surgeries 
with lower leg pain and radiculopathy could have been a factor in 
his fall.  The low back condition and related lower extremity 
symptomatology are noted beginning as far back as the 1970s; by 
May 2010, a VA examiner concluded that sensory polyneuropathy of 
the bilateral lower extremities, which was likely related to his 
multiple laminectomies and admitted alcohol intake, prevented the 
Veteran from driving a car.  

The Veteran's private facility diagnoses during emergency 
treatment immediately after his fall reportedly included cervical 
strain, exacerbation of left shoulder pain, and contusion of the 
chin.  However, the record does not reflect that the cervical 
spine degenerative changes or the left shoulder rotator cuff 
condition were permanently worsened by the fall.  The May 2010 VA 
treating physician letter indicated that the Veteran's cervical 
spine disability, which had worsened to the degree that it was 
diagnosed as severe cervical stenosis in January 2008, was of a 
congenital, not traumatic, origin, and that his left shoulder 
impingement syndrome was due to myelopathy from cervical disc 
disease.  Finally, in indicating that "any dose of hypertensive 
medication may cause dizziness," the April 2008 VA opinion also 
found that the Veteran's dizziness and syncope which led to his 
fall was a reasonably foreseeable result of the changes in 
hypertension medication.  

The Veteran's statements with respect to the relationship between 
the dosages of his prescribed hypertension medication and his 
falls in 2005 and 2006 have been considered.  Indeed, the 
Veteran's statements as to his feelings of dizziness and 
experiences of syncope at the time of his falls are competent lay 
evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) (holding that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition).  However, the 
record does not reflect that the Veteran has undergone medical 
training or is a member of a medical profession; for this reason, 
his statements cannot be considered probative evidence of whether 
the prescription, and dosage levels, of hypertension medications 
constituted carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the VA 
health care providers, or caused by an event that was not 
reasonably foreseeable.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) (1).

Simply put, there is no competent evidence that there was any 
fault of any kind with respect to the medication dosage 
prescribed by VA.  Moreover, there is no showing  that the 
Veteran has incurred any additional disability or aggravated any 
existing disability as the result of the fall.  

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and compensation under the provisions of 
38 U.S.C.A. § 1151 is not warranted.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of falls to 
include pinched nerves of the neck, collapsed vertebrae of the 
neck, rotator cuff condition and arthritis of the left shoulder, 
and a broken rib of the left side, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


